In proceedings by owners of condominium units to review the real property tax assessments thereon for the tax years 1969/1970 through 1975/1976, the appeals are from three judgments of the Supreme Court, Nassau County, all entered February 25, 1977, one as to each proceeding, which, after a nonjury trial, confirmed the assessments and dismissed the petitions. Judgments reversed, on the law, with one bill of costs to petitioners payable by respondents, and proceedings remanded to Special Term for valuation pursuant to section 339-y of the Real Property Law. Section 339-y of the Real Property Law contains the caveat that the aggregate of the assessments of condominium units, plus their common interests, may not "exceed the total valuation of the property were the property assessed as a parcel.” The statute means what it says, and was so intended. The fact that owners of condominium units may allegedly be exempt from assessment of their individual units at "full value” does not create an invidious classification. It is not improper for the Legislature to encourage condominium ownership and, insofar as the real property tax thereon is concerned, place it on a par with ownership of shares in a co-operative corporation. Further, since real property assessments are in rem, and property may not be assessed above full value (NY Const, art XVI, §2), it was within the realm of legislative discretion to require that assessments of condominium units be on the same basis as that of units in a co-operative corporation. Hopkins, J. P., Martuscello, Margett and O’Connor, JJ., concur. [89 Mise 2d 560.]